DETAILED ACTION

Response to Amendment
The reply filed on March 11, 2022 is not fully responsive to the prior Office action because of the following omissions or matters:
The claims filed with the amendment (dated March 11, 2022) are all drawn to methods, specifically a method of operating a light-receiving element to measure distance (claims 1-7, 9-12, and 14-16, and newly filed claim 18), and a method of operating a distance module (claim 17).
The previous claims that were examined on the merits (office action dated October 4, 2021) were all device claims, specifically a light-receiving element (claims 1-16) and a distance measurement module (claim 17).
The new claims submitted thus improperly switch statutory class of invention, which were not submitted previously, which is not permissible.  The device claims, which were acted on in the previous office action, are thus constructively elected.  The newly submitted claims only are drawn to a different statutory class of invention, and no device claims are presented.  See also MPEP 819 and 821.03; see also 37 CFR 1.145.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812